--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO FACILITY AGREEMENT


FIRST AMENDMENT TO FACILITY AGREEMENT (this “Amendment”), dated as of July 9,
2015, by and among DISCOVERY LABORATORIES, INC., a Delaware corporation
(“Borrower”), DEERFIELD PRIVATE DESIGN FUND II, L.P., DEERFIELD PRIVATE DESIGN
INTERNATIONAL II, L.P. and DEERFIELD SPECIAL SITUATIONS FUND, L.P. (collectively
referred to as the “Lenders” and together with the Borrower, the “Parties”).


RECITALS:


A.           Borrower and Lenders have entered into that certain Facility
Agreement dated as of February 13, 2013 (as the same may be amended, modified,
restated or otherwise supplemented from time to time, the “Facility Agreement”).
 
B.            Borrower has requested Lenders amend the Facility Agreement to,
among other things, provide for extension of the dates for required repayment of
the Loan and Lenders are willing to amend the Facility Agreement on the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties agree as follows:


1.             Defined Terms.  Capitalized terms used herein which are defined
in the Facility Agreement or other Transaction Documents, unless otherwise
defined herein, shall have the meanings ascribed to them in the Facility
Agreement and the other Transaction Documents.  The Recitals to this Amendment
are incorporated herein in their entirety by this reference thereto.


2.             Amendments to Facility Agreement.  Upon the satisfaction of the
conditions set forth in Section 3 of this Amendment, the Facility Agreement is
hereby amended as follows:


a.             Section 1.1 of the Facility Agreement is hereby amended to add
the following additional defined terms:


“Stock” means all shares of capital stock (whether denominated as Common Stock
or preferred stock), or other equity interest (regardless of how designated) of
or in a Person (other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities, including debt securities, convertible
into or exchangeable for Stock or any other Stock Equivalent and all warrants,
options or other rights to purchase, subscribe for or otherwise acquire any
Stock or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.
 
“Strategic Transaction” shall mean a transaction or series of transactions, each
of which may take the form of a strategic partnership, collaboration arrangement
or similar transaction or a public offering of Stock or Stock Equivalents or
other equity financing, that results in the infusion to Borrower of sufficient
capital such that Borrower reasonably believes that it will have available
sufficient cash to support the AEROSURF® clinical program, satisfy Borrower’s
debt service obligations and fund Borrower’s business operations through at
least the third fiscal quarter of 2016.
 
1.

--------------------------------------------------------------------------------

b.             Borrower shall on the date of this Amendment, prepay the
outstanding principal amount of the Notes in the amount of $2,500,000, which
shall be applied pro rata to the principal installments due under the Notes in
the order of their maturity, subject to reapplication by the Lenders to the
principal installments due under the Notes in the inverse order of their
maturity if  notice of a Strategic Transaction occurring on or before December
31, 2015 is not received by Lenders as provided below.
 
c.             Borrower shall provide Lenders with written notice of the
occurrence of any Strategic Transaction occurring on or prior to December 31,
2015 within one Business Day of the occurrence thereof.  Borrower may, within
five Business Days of a Strategic Transaction occurring on or prior to December
31, 2015, prepay the outstanding principal amount of the Notes, in an amount of
$2,500,000, which payment shall be applied pro rata to the principal
installments due under the Notes in the order of their maturity.  Upon such
prepayment, subject to the provisions of Section 2.3(a) of the Facility
Agreement with respect to the deferral of the principal amount of the Notes due
on the Fifth Anniversary if the Fifth Anniversary Deferral Criteria is
satisfied, the then outstanding principal amount of the Notes shall be repayable
as follows:


(i)    On February 13, 2018 the Borrower shall repay $12,500,000 of the
outstanding principal amount of the Notes; and
 
(ii)    On the earliest of  (1) February 13, 2019, (2) such earlier date  the
principal amount of the Notes is declared to be or automatically becomes due and
payable following an Event of Default or (3) as provided in Section 5.3 of the
Facility Agreement, the Borrower shall repay the remaining outstanding principal
amount of the Notes.


3.             Conditions Precedent.  The effectiveness of this Amendment is
subject to the following conditions precedent:


a.             Amendment.  The Borrower and the Lenders shall have each executed
this Amendment and Lenders shall have received the prepayment referred to in
Section 2(b) of this Amendment.
 
b.             Performance; No Default.  The Borrower shall have performed and
complied with all agreements and conditions contained in the Facility Agreement
and the other Transaction Documents to be performed by or complied with by the
Borrower prior to the date hereof.
 
c.            Reimbursement of Expenses.  The Borrower shall have reimbursed
Lenders for all out-of-pocket fees and expenses, including reasonable legal fees
and expenses not to exceed $15,000, incurred by Lenders in connection with the
negotiation, documentation and closing of this Amendment.
 
2.

--------------------------------------------------------------------------------

4.             Representations and Warranties.  The Borrower hereby represents
and warrants to Lenders as follows:


a.             As of the date hereof, except as expressly modified by the
amendments in Section 2 above, the representations and warranties of Borrower
contained in the Transaction Documents are (i) in the case of representations
and warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects and (ii) in the case of all other
representations and warranties, true and correct in all material respects, in
each case on and as of the date hereof as if made as of the date of this
Amendment, except to the extent that any such representation or warranty relates
to a specific date, in which case such representation and warranty shall be true
and correct in all respects or all material respects, as applicable, as of such
earlier date;
 
b.             No Event of Default exists; and
 
c.             The Borrower has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Amendment and
each of the other Transaction Documents to which it is a party and otherwise to
carry out its obligations hereunder and thereunder.  The Borrower’s execution
and delivery of each of this Amendment and the other Transaction Documents to
which it is a party and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Borrower, and no further corporate action is required by the
Borrower, its Board of Directors or its stockholders in connection therewith
other than in connection with the Required Approvals (as defined below).  Each
of the Amendment and the other Transaction Documents to which it is a party has
been (or upon delivery will have been) duly executed by the Borrower and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 The execution, delivery and performance of this Amendment by the Borrower and
the consummation of the transactions therein contemplated will not (A) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than Permitted Liens) upon any assets of the Borrower pursuant to, any
agreement to which the Borrower is a party or by which the Borrower is bound or
to which any of the assets of the Borrower is subject, (B) result in any
violation of or conflict with the provisions of the Organizational Documents,
(C) result in the violation of any Applicable Law or (D) result in the violation
of any judgment, order, rule, regulation or decree of any Governmental
Authority.  No consent, approval, authorization or order of, or registration or
filing with any Governmental Authority is required for the execution, delivery
and performance of any of the Amendment and the other Transaction Documents or
for the consummation by the Borrower of the transactions contemplated thereby
except for those that have been made or obtained prior to the date of this
Agreement (the “Required Approvals”).
 
3.

--------------------------------------------------------------------------------

5.             No Further Amendments; Ratification of Liability.  Except as
amended hereby, the Facility Agreement and each of the other Transaction
Documents shall remain unchanged and in full force and effect in accordance with
their respective terms.  Borrower as a debtor, grantor, pledgor, guarantor or
assignor, or in any similar capacity in which it has granted Liens or acted as
an accommodation party or guarantor, as the case may be, hereby ratifies,
confirms and reaffirms its liabilities, its payment and performance obligations
(contingent or otherwise) and its agreements under the Facility Agreement and
the other Transaction Documents, all as amended by this Amendment and the liens
and security interests granted, created and perfected thereby.  The Lenders’
agreement to the terms of this Amendment or any other amendment of the Facility
Agreement or any other Transaction Document shall not be deemed to establish or
create a custom or course of dealing among Borrower and Lenders.  This
Amendment, together with the other Transaction Documents, contains the entire
agreement among Borrower and Lenders contemplated by this Amendment.


6.             Incorporation by Reference.  The provisions of Article 6 of the
Facility Agreement are incorporated herein by reference mutatis mutandis.


[Remainder of Page Intentionally Left Blank, signature page follows]
 
4.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.
 

 
BORROWER:
           
DISCOVERY LABORATORIES, INC.
           
By:
/s/ John Tattory
   
Name:
John Tattory
   
Title:
Senior Vice President and
   
Chief Financial Officer
 
 
 
     
LENDERS:
           
DEERFIELD PRIVATE DESIGN FUND II, L.P.
         
By:
Deerfield Mgmt., L.P., its General Partner
   
By:
J.E. Flynn Capital, LLC, its General Partner
   
 
 
     
By:
/s/ David J. Clark    
Name:
David J. Clark
   
Title:
Authorized Signatory
   
 
 
     
DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.
         
By:
Deerfield Mgmt., L.P., its General Partner
   
By:
J.E. Flynn Capital, LLC, its General Partner
   
 
 
     
By:
/s/ David J. Clark    
Name:
David J. Clark
   
Title:
Authorized Signatory
   
 
 
     
DEERFIELD SPECIAL SITUATIONS FUND, L.P.
         
By:
Deerfield Mgmt., L.P., its General Partner
   
By:
J.E. Flynn Capital, LLC, its General Partner
   
 
 
     
By:
/s/ David J. Clark
   
Name:
David J. Clark
   
Title:
Authorized Signatory
 

 
 
5.

--------------------------------------------------------------------------------